No ha lu-gar a la reconsideración solicitada porque si bien de la do-cumentación que presenta la parte apelada resulta que no se solicitó expresamente una prórroga del término de cinco días fijado por la ley de desahucio, es lo cierto que dentro de dicho término se pidió a la corte que ordenara al taquí-grafo que preparara la transcripción de la evidencia y así lo hizo la corte fijando para ello el plazo de veinte días, ex-tendiendo así, de hecho el dicho término de cinco, para lo cual tenía facultades según la jurisprudencia establecida en el caso de Curbello v. Rodríguez, 32 D.P.R. 460, citado en la resolución de este tribunal de diciembre 21, 1925.